DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in responsive to communication(s): original application filed on 09/29/2020, said application claims a priority filing date of 09/29/2020.
Claims 1-20 are pending. Claims 6-16 are withdrawn. Claims 1 and 17 are independent.

Response to Applicant’s Argument
Applicant’s traversed with no arguments. Applicant is advised to refer the previous office action as to how it falls under two different CPC and why it is restricted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Motorola razr-v3 user manual (published on 2005, hereafter “RazrV3”) in view of Shen (U.S. Publication 2014/0035810; hereinafter “Shen”).

In regard to independent claims 1 and 17, RazrV3 teaches an electronic device, comprising:
a first body; a second body rotatably connected to the first body; (page 42)
a processing module disposed in the first body or the second body;
a display panel disposed on the second body and coupled to the processing module, wherein the display panel has a main display part (page 36, Note: central part being main display part), a first display part, and a second display part, and the first display part and the second display part are located on two opposite sides of the second body; and
at least one sensing unit disposed in the first body or the second body and coupled to the processing module, wherein when the at least one sensing unit detects that the first body and the second body are closed relative to each other, the processing module is switched to a first mode, wherein in the first mode, the main display part is deactivated (page 55-56; “Note: when closed, main display is deactivated), and 
the first display part and the second display part are adapted to synchronously display or individually display a first message, a second message, or a third message (page 2, Note: first or second or third message is being incoming call or bluetooth light).

Although it is common practice in the area of graphical user interface having a display as touch sensitive (i.e. touch display), RazrV3 is silent on display being touch display.
Shen teaches a system related with an electronic device having first body and second body rotatably connected with first body having first and second mode wherein display is touch display(Shen, figure 1-2).
 
RazrV3 and Shen are analogous art because they are from same field of endeavor, a system related with an electronic device having first body and second body rotatably connected with first body having first mode and second mode.
Therefore,  before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the teaching of Shen, having display as touch sensitive display, to Reed. Motivation for doing so would have been to improve the display as touch sensitive display and implement electronic device with first mode and second mode in the area panel computer and notebook computer and increase the customer base.

In regard to dependent claims 4, 5 and 20, RazrV3 as modified by Shen as applied above teaches wherein the first body comprises a plurality of connection ports, and when the first body and the second body are closed relative to each other, the first display part and the second display part are located above the plurality of connection ports, and the first display part and the second display part display the third message corresponding to at least a part of the plurality of connection ports wherein the third message comprises battery charge, storage capacity, download traffic, upload traffic, and network connection status. (Shen, paragraph 0072; RavrV3, page 36)
 

Allowable Subject Matter
In regard to dependent claims 2-3 and 18-19, said claims are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. U.S. Publication 2015/0042674 - Teaches an a system displaying first message in closed state and display second message in open state.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175